Aldrich, J.
The defendant was convicted of the crime of stealing a Ford automobile of the value of $200, and was sentenced to serve a term of from one to seven years in the penitentiary. Defendant appealed.
The verdict follows: “We, the jury duly impaneled and sworn in the above entitled action, do find and say that we find the defendant guilty as charged.”
The sole question presented here is: Does this verdict meet the requirements of the statute? In view of section 9129, Rev. St. 1913, it appears to us that the conviction cannot stand.
The statute is as follows: ‘ ‘ When the indictment charges an offense against the property of another by larceny, embezzlement or obtaining under false pretenses, the jury, on conviction, shall ascertain and declare in their verdict the value of the property stolen, embezzled or falsely obtained.”
This court has held that in a larceny case it is imperative that the jury comply with the terms of the foregoing statute, and declare in their verdict the value of the property stolen, embezzled, or falsely obtained. This the jury failed to- do, and it follows the court had no jurisdiction to sentence defendant. In support of these views, we cite section 9129, Rev. St. 1913; also Fisher v. State, 52 Neb. 531; Holmes v. State, 58 Neb. 297; Hennig v. State, 102 Neb. 271. This court affirmed and reiterated the doctrine that it is mandatory that a jury, on conviction, shall' declare in their verdict the value of the property falsely obtained. It is obvious in the case on trial, or review, when the *89jury failed to find any value for the property, that then the trial court had no jurisdiction to sentence the defendant.
• It has been suggested that the defendant could just as -well he considered as having been tried under chapter 200, Laws 1917, and thus avoid the error the jury made in fixing no value as is required in section 9129, Rev. St.‘1913. The last named statute-fixes a maximum penalty of seven years, and a minimum penalty of one year, while the automobile statute as found in chapter 200, Laws 1917, fixes as a maximum penalty ten years. The difficulty with this position is that the trial judge is simply a ministerial officer in this respect, and can only pass sentence from the minimum to the maximum. The legislature conferred no discretion in the indeterminate sentence act, for this act, among other things, says: “But the court imposing such sentence shall not fix the limit or duration of the sentence.” Then is it not plain that the trial judge is simply before the jury to administer the edicts of the statute without any discretion whatever? Then, to quote the remainder of the statute, we have: “But the term of imprisonment of any person so convicted shall not exceed the maximum nor be less than the minimum term provided by law for the crime for which the person was convicted and sentenced.” Then, to make the meaning clear, this statute closes with these words: “The release of such person to be determined as hereinafter provided.” Rev. St. 1913, sec. 9152. Then the following section (9153) provides a prison board, and defines the qualifications, and how this board shall be created, and the .terms of office of the respective members of this board. Then section 9154 provides as to how the board can be informed as to the nature of the crime committed. In short, it provides for a biography of the criminal career of the prisoner. In this way the board is informed of its duties as to the welfare and best interests of the prisoner. ‘
*90We find in section 9156, Rev. St. 1913, the powers and duties of this prison board defined, and so on throughout the entire act is provided ways and means for the management, punishment, and all regulation of prisoners. Thus it is the policy and scheme in this state to take the charge of prisoners out of the hands of the district court the moment he has administered his duties in following out the mandate of the state with respect to fixing the minimum and maximum sentence named in the statute.
It needs hut a casual search into governments of the various states to discover that it is the trend of judicial decision respecting the powers of the legislature, to authorize boards and commissions to make rules and to enforce them in respect to the subject committed to them. In short, chapter 34 (secs. 9152-9171) Rev. St. 1913, is a complete act providing for the control, length of term of imprisonment, and many other details.
Thus it is provided' that the board of pardons fixes the length of term which a prisoner shall serve. The trial judge names the maximum and minimum sentence only, then the prison board of pardons and parols determines the duration of the term of imprisonment, and, when any district judge pronounces any sentence but a maximum or minimum, he is acting without jurisdiction. The prison board fixes this. Then, in view of all this, it follows that in the case at bar, where the defendant was convicted on the charge of grand larceny, and sentenced under the indeterminate sentence act for from one to seven years, and no value found by the jury, as provided by' statute, the court had no jurisdiction to pronounce sentence, and it follows that the sentence pronounced could not apply to or come under chapter 200 of the Laws of 1917, because this act provides for a. maximum sentence of ten years. Therefore the maximum sentence pronounced by the trial judge is surplusage when applied to this chapter 200, Laws 1917. This must be so because, as before mentioned, the trial *91judge under this indeterminate act is only a ministerial officer. In support of these views this court in Williams v. State, 91 Neb. 605, explains the meaning and workings of this indeterminate sentence act.
This indeterminate act as a method of punishment, and in the control and regulation of prisoners, has been passed upon by many leading courts of this country. For instance, the state of Michigan has a statute slightly different from this state, but, 'like Nebraska, holds the trial judge, a ministerial officer passing sentence from the maximum to the minimum, as provided by the statute. As substantiating these views, we cite Berlin v. Belle Isle Scenic R. Co., 141 Mich. 646; In re Evans, 173 Mich. 25; In re Campbell, 138 Mich. 597; Williams v. State, supra. In Illinois they have on this subject a statute similar to Nebraska. Then what the Illinois supreme court has to say is both instructive and interesting. We cite People v. Roth, 249 Ill. 532, and 2 Ill. St. sec. 4160. TMs Illinois Criminal Code, like Iowa, Wisconsin and Michigan, simply makes the trial judge a ministerial officer. Then it follows that, having failed to convict defendant of grand larceny, as provided by statute, chapter 200, Laws 1917, this finding must bo reversed.
REVERSED AND REMANDED.